960 F.2d 154
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Epifania V. BUQUEL, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 92-7007.
United States Court of Appeals, Federal Circuit.
Feb. 11, 1992.

Before PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
PLAGER, Circuit Judge.


1
The Secretary of the Department of Veterans Affairs moves to dismiss Epifania V. Buquel's petition for review for lack of jurisdiction and to suspend the requirement of filing a certified list.   Buquel moves to "stay further proceedings based on new and material documentary evidence."


2
In her informal brief, Buquel states that she has been seeking death benefits from the VA since 1947.   She attaches a June 8, 1990 regional office decision denying her claim for benefits based upon her deceased husband's alleged military service.


3
This court does not have jurisdiction to review Buquel's petition.   Pursuant to the Veterans' Judicial Review Act of 1988, this court may review decisions of the Court of Veterans Appeals, 38 U.S.C. § 7292 (formerly § 4092), and may directly review certain actions of the Secretary, 38 U.S.C. § 502 (formerly § 223).   This is not an appeal from a decision of the veterans court and Buquel is not challenging the promulgation or publication of a VA rule or regulation pursuant to 38 U.S.C. § 502.


4
Where, as here, the government has moved to dismiss for lack of jurisdiction, and it is evident on the face of the submissions that the case does not fall within the court's jurisdiction, dismissal is appropriate.   Hilario v. Secretary, Dep't of Veterans Affairs, 937 F.2d 586, 589 (Fed.Cir.1991).


5
Accordingly,

IT IS ORDERED THAT:

6
(1) The Secretary's motion to dismiss is granted.


7
(2) The Secretary's motion to suspend the filing of the certified list is moot.


8
(3) Buquel's motion to stay is moot.